Order of *814the Supreme Court, Kings County, dated June 21, 1968, reversed, on the law and the facts and in the exercise of discretion, without costs, and plaintiff’s motion to restore ithe case to the Trial Calendar granted, upon condition that within 10 days after entry of the- order hereon plaintiff’s attorneys pay defendant $250: otherwise, order affirmed, with $50 costs and disbursements. (See Barrada v. Target Constr. Corp., 31 A D 2d 810, decided herewith.) Christ, Acting P. J., Brennan, Benjamin, Munder and Martuscello, JJ., concur.